Citation Nr: 0502016	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  99-03 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
depression, and anxiety.

2.  Entitlement to service connection for bladder cancer, 
claimed as due to exposure to Agent Orange in service.

3.  Entitlement to restoration of service connection for 
prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The veteran served on active duty from June 1965 to May 1967.

One of the matters the Board must address is which issue or 
issues are properly before it at this time. Under 38 U.S.C.A. 
§ 7 105(a), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case (SOC) is furnished to the 
veteran. In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis for the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal. See 38 
C.F.R. §§ 20.200, 20.20 1, 20.202, and 20.203.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 RO rating decision which, in 
pertinent part, denied service connection for depression and 
anxiety and denied service connection for bladder cancer. In 
December 2000 decision, the Board remanded the veteran's 
claims of entitlement to service connection for depression 
and anxiety and for bladder cancer.

By July 2002 rating decision, the RO severed service 
connection for prostate cancer. In July 2003 the Board again 
remanded these claims for further evidentiary development. 
The Board also directed that the RO issue a statement of the 
case (SOC) pertaining to the issue of severance of service 
connection for prostate cancer, pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999). As the RO has issued an SOC 
and the veteran perfected the appeal by filing a VA Form 9 
(substantive appeal), the issue of severance of service 
connection for prostate cancer is now properly before the 
Board and will considered herein.

The issue of entitlement to service connection for 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Bladder cancer is not a disease for which service 
connection can be presumed due to an association with 
exposure to herbicide agents.

2.  Bladder cancer is first shown more than one year after 
the veteran's separation from service, and is not shown to be 
related to that service.

3.  A rating decision in February 2002 granted service 
connection for prostate cancer.

4.  The grant of service connection for prostate cancer was 
clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  Bladder cancer was not incurred in or aggravated by 
service, is not presumed to have been incurred during 
service, and is not related to Agent Orange exposure.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The criteria for severance of service connection for 
prostate cancer are met.  38 U.S.C.A. §§ 5109A, 5112(b)(6) 
(West 2002); 38 C.F.R. §§ 3.103(b)(2), 3.105(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bladder Cancer

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  

The veteran contends that he has bladder cancer as a result 
of inservice events, specifically exposure to Agent Orange.  
He contends he was exposed to Agent Orange while onboard the 
USS [redacted] ([redacted]), an aircraft carrier.  

With regard to the argument that the veteran's cancer is 
related to herbicide exposure, or exposure to Agent Orange, 
the Board notes that the statutory provision specifically 
covering Agent Orange is 38 U.S.C.A. § 1116.  During the 
pendency of the veteran's claim, there was a change in this 
statute.  Formerly, 38 U.S.C.A. § 1116(a)(3) provided:

For the purposes of this subsection, a 
veteran who, during active military, 
naval, or air service, served in the 
Republic of Vietnam during the period 
beginning on January 9, 1962, and ending 
on May 7, 1975, and has a disease 
referred to in paragraph (1)(B) of this 
subsection shall be presumed to have been 
exposed during such service to an 
herbicide agent containing dioxin or 
dichlorophenoxyacetic acid, and may be 
presumed to have been exposed during such 
service to any other chemical compound in 
an herbicidal agent, unless there is 
affirmative evidence to establish that 
the veteran was not exposed to any such 
agent during that service.

Paragraph (1)(B) of the subsection concerned VA's authority 
to add diseases presumed related to herbicide exposure by 
regulation.  Paragraph (2) of the subsection contained a list 
of diseases presumed related to herbicide exposure, including 
certain skin disorders becoming manifest to a degree of 
disability of 10 percent or more within a year after the last 
date on which the veteran performed active military service 
in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 
1116(a)(2)(E).  In McCartt v. West, 12 Vet. App. 164, the 
Court, held, in essence, that an appellant must submit 
evidence of exposure to Agent Orange during service when 
there is no evidence that the appellant has developed one of 
the diseases enumerated under 38 C.F.R.	§ 3.309(e).

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001). Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C.A. § 1116(f), as 
revised. "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

In this case, the record shows that the veteran served aboard 
the USS [redacted] ([redacted]), an aircraft carrier, during the 
Vietnam era.  He received the Republic of Vietnam Campaign 
Medal for his period of service from January 1966 to August 
1966, as well as a Vietnam Service Medal, however, these 
medals were sometimes awarded for those who served outside 
the geographical limits of the Republic of Vietnam. The 
veteran was also, however, authorized to wear the Navy Unit 
Commendation Ribbon based on his service aboard the USS 
[redacted] ([redacted]). The citation indicates that the Navy Unit 
Commendation Ribbon was awarded to the veteran's unit for 
"exceptionally meritorious service from January to August 
1966 while participating in combat operations in Southeast 
Asia in support of the Republic of Vietnam's effort to resist 
communist aggression. During this period USS [redacted]... 
conducted extensive aerial day and night armed reconnaissance 
and air strikes in the face of intensive hostile ground 
fire." Thus, it appears that the veteran served aboard a 
ship that was in the waters offshore of the Republic of 
Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(iii). 
Thus, the veteran is resumed to have been exposed to 
herbicide agents based on the fact of his service in the 
waters offshore of Vietnam during the specified period. 
However, that presumption is not dispositive of the claim, as 
the veteran does not have a disease or disorder for which a 
presumption of service connection arises.

The diseases or disorders that have been positively 
associated with Agent Orange or other herbicide exposure are 
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes mellitus; Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma, 
respiratory cancers, soft-tissue sarcoma, and chronic 
lymphocytic leukemia. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Secretary of VA has formally announced that a presumption 
of service connection based on exposure to herbicide exposure 
in Vietnam is not warranted for certain conditions including 
leukemia or "any.., condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted." See 59 Fed. Reg. 341 (Jan. 4, 
1994); 61 Fed. Reg. 41442 (Aug. 8, 1996).

In this case, there is no competent medical evidence showing 
that the veteran has or had a cancer of the type listed under 
38 C.F.R. § 3.309(e). Consequently, the veteran is not 
entitled to a presumption that his bladder cancer is due to 
herbicide exposure. Without the benefit of the presumptive 
provisions of 3.307 and 3.309, the veteran must submit 
competent medical evidence establishing a connection between 
the presumed exposure to herbicides in Vietnam and his 
bladder cancer. The regulations governing presumptive service 
connection for Agent Orange do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (1994).

The veteran's service medical records are void of any 
complaint or finding of bladder cancer. Treatment records 
from [redacted] General Medical Center show that in December 
1997 the veteran was admitted to the hospital after having 
been found to have vesical neoplasm.  His admitting diagnoses 
included multiple vesical neoplasm and vesical outlet 
obstruction.  He underwent transurethral resection and 
fulguration of vesical neoplasm, random bladder biopsies, and 
transurethral prostatic resection.  A surgical pathology 
report showed carcinoma of the bladder many years after 
service.

Follow-up treatment records dated from December 1997 to June 
1998 showed no evidence of recurrence of his bladder cancer. 
Subsequent urine cytology reports were negative and showed no 
evidence of malignancy.  Subsequent VA treatment records show 
that the veteran had a history of bladder cancer.

After reviewing the entire record, the Board finds that there 
is no competent medical evidence of record showing that the 
veteran's bladder cancer has been etiologically related to 
his period of active service or to his presumed exposure to 
Agent Orange therein. Although the veteran has reported that 
his doctors have linked his cancer to exposure to Agent 
Orange, there is no such documentation of this in any of the 
medical records obtained.  The veteran has not submitted any 
other evidence beyond his own contentions that his bladder 
cancer is in any way related to exposure to herbicides.

The Board notes the lapse of many years between the veteran's 
separation from service and his first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

Since the veteran is a layperson his contentions regarding 
the medical etiology of the disorder are afforded no 
probative weight in the absence of evidence that he has the 
expertise to render a medical opinion regarding a diagnosis 
or etiology of a disorder.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

As the preponderance of the evidence does not establish that 
the veteran's bladder cancer is related to exposure to Agent 
Orange or to his military service, the veteran's claim must 
be denied. Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the veteran's claim for service 
connection of bladder cancer is not warranted.


Severance of Service Connection for Prostate Cancer

The veteran contends, in essence, that service connection for 
prostate cancer should not have been severed.

No award of compensation shall be terminated, reduced or 
otherwise adversely affected unless the beneficiary has been 
notified of such adverse action and has been provided a 
period of 60 days in which to submit evidence for the purpose 
of showing that the adverse action should not be taken. 38 
C.F.R. § 3.103(b)(2).

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government). When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons. The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained. If 
additional evidence is not received within that period, final 
rating action will be taken. 38 U.S.C.A. §§ 5109A, 
5112(b)(6); 38 C.F.R. § 3.105(d).

"Clear and unmistakable error" is defined as a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error. Fugo v. Brown, 6 Vet. App. 40 
(1993).

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell 
v. Principi, 3 Vet. App. 310 (1992).

The same standards apply in a determination of clear and 
unmistakable error in a prior decision and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection but the reviewable evidence is 
not limited to that which was before the RO in making its 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474 (1997).

In a February 2002 rating decision, the RO granted service 
connection for status post transurethral prostatectomy 
prostate cancer and assigned a noncompensable disability 
rating effective from January 12, 1998.

An April 2002 rating decision proposed severing service 
connection for status post transurethral prostatectomy 
prostate cancer based on clear and unmistakable error in the 
February 2002 rating decision which had established service 
connection for that disability.  By letter dated in April 
2002, the veteran was advised of this proposed severance.

A July 2002 rating decision severed service connection for 
status post transuretbral prostatectomy prostate cancer 
effective January 12, 1998.  Accordingly, the 
predetermination and notice provisions relating to severance 
of service connection were complied with. 38 C.F.R. §§ 
3.103(b)(2), 3.105(d).

The veteran's service medical records show no complaint or 
finding of prostate cancer. Service records, as noted above, 
do show that the veteran served in Vietnam during the Vietnam 
War and is therefore presumed to have been exposed to 
herbicide agents.  That presumption, however, is not 
dispositive of the claim; there must also be competent 
evidence showing that the veteran has a disease or disorder 
for which a presumption of service connection arises.

A private treatment record showed that in November 1997 the 
veteran's diagnosis was prostatitis.

Treatment records from [redacted] General Medical Center show 
that in December 1997 the veteran was admitted to the 
hospital after having been found to have vesical neoplasm and 
obstructive benign prostatic hyperplasia. His PSA was within 
normal limits. His admitting diagnoses included multiple 
vesical neoplasm and vesical outlet obstruction.  He 
subsequently underwent transurethral resection and 
fulguration of vesical neoplasm, random bladder biopsies, and 
transurethral prostatic resection. A surgical pathology 
report of prostate tissue showed benign nodular hyperplasia.

On VA examination in April 1998 it was noted that the veteran 
had a history of prostate cancer and that his surgical 
history included a prostatectomy.  Genital/rectal examination 
was within normal limits.  A PSA was obtained and was within 
normal limits. The diagnoses included prostate cancer.

VA treatment records dated from 1998 show that the veteran 
reported he had undergone surgery for prostate cancer and 
that he reported on several occasions having a history of 
prostate cancer and receiving treatment for prostate cancer.  
One VA treatment record, which appears to be a list of the 
veteran's various medical problems, showed he had hyperplasia 
of the prostate.

None of this evidence shows that the veteran had prostate 
cancer.  The history provided by the veteran, that he 
underwent surgery for prostate cancer, is not supported by 
any competent medical evidence in the record.  Therefore, the 
diagnoses provided in VA medical records of a "history" of 
prostate cancer does not constitute competent medical 
evidence that the veteran ever had prostate cancer. LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by the examiner unenhanced by any 
additional medical comment does not constitute competent 
medical evidence and the bare transcription of a lay history 
is not transformed into competent medical evidence because 
the transcriber is a medical professional).

Moreover, the veteran's own assertions that he had prostate 
cancer that was related to exposure to Agent Orange in 
Vietnam, is afforded no probative weight in the absence of 
evidence that he has the expertise to render a medical 
opinion regarding a diagnosis or etiology of a disorder.  
Espiritu, supra.

In February 2002, the RO granted service connection for 
status post transurethral prostatectomy prostate cancer.  The 
rating decision indicated that a VA outpatient treatment 
report showed that the veteran had a history of prostate 
cancer, status post transurethral prostatectomy, and that his 
service records showed he had service in the Republic of 
Vietnam during the Vietnam War period and therefore exposure 
to herbicides was conceded.  However, as noted above, there 
has never been a competent diagnosis of prostate cancer.  
Without the presence of prostate cancer, there can be no 
service connected status post transurethral prostatectomy 
prostate cancer.  Therefore, the grant of service connection 
for status post transurethral prostatectomy prostate cancer 
was clearly and unmistakably erroneous since it is 
undebatable that there is no competent medical evidence 
showing that the veteran ever had prostate cancer. 38 C.F.R. 
§ 3.105(d).

Based on the above, the grant of service connection for 
status post transurethral prostatectomy prostate cancer was 
clearly and unmistakably erroneous. Accordingly, the 
severance of service connection for this disability was 
proper.  38 C.F.R.	§§ 3.103(b), 3.105(d).

Veterans Claims Assistance Act of 2000 (VCAA)

The Board will address legislation and developments involving 
VA's duty to notify and assist claimants. On November 9, 
2000, the Veterans Claims Assistance Act of 2000, codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002), (the "VCAA") was 
signed into law. This enhanced the notification and 
assistance duties of the VA towards claimants.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5 103(a) and 38 C.F.R. § 
3.159(b)(l) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(l) before an 
initial unfavorable decision is issued. Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5 103(a)) and 38 C.F.R. § 3.1 
59(b)(1) require that, upon receipt of a complete or 
substantially complete application, the VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim; this notice 
requires the VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which 
portion the VA will attempt to obtain on the claimant's 
behalf.

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5 103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)." The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(l).

In this case, the initial RO rating decision was made in 
1998, before the VCAA was enacted, and the VCAA notice was 
given to the veteran in March 2001, May 2001, July 2002, and 
March 2004. Fortunately, the Court acknowledged in Pelegrini 
that some claims were pending at the time the VCAA was 
enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated that 
it was not requiring the voiding or nullification of any AOJ 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA specifically in letters dated in 
March 2001, May 2001, July 2002, and March 2004. The Board 
finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. § 5103 
in that he was clearly notified of the evidence necessary to 
substantiate his claim and the responsibilities of VA and the 
veteran in obtaining evidence.  Thus, the notification 
requirement of the VCAA has been satisfied.

With regard to the duty to assist, the Board notes that the 
VCAA also provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  After reviewing the record, the Board notes that all 
treatment records identified by the veteran have been 
obtained and associated with the claims file, or have 
otherwise been accounted for, and VA examinations have been 
conducted.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.

With regard to the provisions of the VCAA and the restoration 
issue, the Board notes that this is a case where it must be 
determined whether the prior determination awarding service 
connection was clearly and unmistakably erroneous. The VCAA 
is not applicable since the severance determination is based 
on the evidence of record at the time of the decision.  
Livesay v. Principi, 15 Vet. App. 165 (2001). Thus, there is 
no further-action required to comply with the VCAA. If any 
event, based on the notice cited above, the Board finds that 
VCAA notice has been achieved regard both claims.  There can 
be no harm to the veteran, as the VA has made all efforts to 
notify and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the veteran's 
possession.  Thus, the VA has satisfied its duty to notify 
and assist the veteran.




ORDER

Service connection for bladder cancer is denied.

Service connection for prostate cancer remains severed; the 
appeal is denied.

REMAND

The veteran contends that his depression is related to his 
service because while he was in the Navy he heard of his 
mother's breakdown and because he was on an extended 
deployment.  He also contends he has PTSD as a result of 
being sexually assaulted by a group of petty officers on the 
USS [redacted] in 1965.

Service connection for PTSD currently requires: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R.	§ 3.304(f) 
(2004).

On VA psychiatric examination in April 1998 the veteran first 
reported the sexual assault in service.  The diagnoses were 
depressive disorder and anxiety disorder and it was noted 
that the veteran may be suffering from non-combat PTSD based 
on the sexual assault in service, but the examiner was unable 
to make a formal diagnosis at that time.  The examiner noted 
that he did not have the veteran's service records and 
therefore was unable to determine if there was any reference 
in the service medical records to any anxiety or depressive 
symptomatology.

In July 2003 the Board remanded this issue to the RO for 
further evidentiary development, to include obtaining a VA 
psychiatric examination and opinion.

On VA psychiatric examination in April 2004, PTSD was 
diagnosed based on the veteran's self-reported history of 
being raped in service.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on assault.  In particular, the Court held that the 
provisions in M2 1-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault are substantive rules which 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

The pertinent regulation provides that, in cases of personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post- traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran s service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3); 
see also M21-l, Part III, 5.14(c).

While the Board notes that in letters dated in March 2001, 
May 2001, July 2002, and March 2004, the RO advised the 
veteran of the new VCAA and its effect on his claim, the 
record does not indicate that the veteran was specifically 
advised of the necessity of (1) providing additional details 
of his alleged stressful incident in service; or (2) that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, as required by 
38 C.F.R. § 3.3 04(f).

The Board regrets the further delay in issuing a final 
disposition on the issue of entitlement to service connection 
for a psychiatric disorder, but in the interest of fairness 
and an enhanced duty to assist mandated by the VCAA, it is 
found that a further remand is clearly warranted in this case 
prior to considering the veteran's claim.

The veteran's case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The veteran should be asked to 
provide any additional information 
possible regarding the stressful event 
claimed to have caused PTSD, and to 
identify potential alternative sources 
for supporting evidence regarding the 
stressors he alleges occurred in service. 
In particular, the veteran should provide 
as much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the claimed 
stressor events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.

2.  The veteran should be advised that he 
may provide corroborating evidence of his 
alleged stressful events in service from 
alternate sources. He should also be 
advised that evidence from sources other 
than his service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stress or 
civilian police reports, reports from 
crisis intervention centers, testimonial 
statements from confidants, and copies of 
personal diaries or journals.  The RO 
should then request any supporting 
evidence from alternative sources 
identified by the veteran and any 
additional alternative sources deemed 
appropriate.

3. Following completion of the foregoing, 
the RO should review the evidence of 
record and ensure that it has fully 
complied with the provisions of 38 C.F.R.  
§ 3.304(f) and VA Adjudication Manual 
M21-l, Part III, 5.14 (c).

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for a 
psychiatric disorder, to include PTSD, 
depression, and anxiety. In considering 
the veteran's claim, on remand, in 
verifying the existence of an in-service 
stressor and any other material issue, 
the RO is reminded that the equipoise 
standard of proof, not the preponderance 
standard, must be applied in the event 
that the veteran alleges personal 
assault.  See Patton v. West, supra; see 
also YR, supra. If the benefits sought on 
appeal remain denied, the veteran should 
be provided with a supplemental statement 
of the case (SSOC). The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


